Title: After Orders, 18 May 1756
From: Washington, George
To: 



[Winchester, 18 May 1756]

After Orders.
The General Court Martial, whereof Captain Woodward was President, is dissolved—Colonel Washington has been pleased to approve of the Sentence of the said Court Martial, which was unanimous in opinion, that Corporal James Thomas and Henry Campbell, should suffer Death.
All the Troops now in town, except a sufficient number to complete the Detachment of Captain Mercers Company to thirty men—which must be taken out of those known to be good Carpenters, are to march to Fort Cumberland to-morrow, under command of Captain Spotswood, Captain Peachy; Lieutenants Bullet, Eustace, Lomax, Williams, Hall & Baker; and Ensign Milner—The party to be compleated to four days provisions, to-morrow included. The Officers to see that they have every thing in readiness to march by six of the clock to-morrow morning—The Indians are to march with this party—The

Commissary is to provide four or five waggon horses to go with this command—The Retreat to beat to night at six o’clock: all the troops are then to appear on the parade—Captain Woodward is to read the articles of war to them, and acquaint them, that his Honour, Governor Dinwiddie has been pleased to approve of the Sentence of the General Court Martial, which condemned Sergeant Lewis, and has sent up his death-warrant—and that he will, in consequence thereof, be shot as soon as the new Recruits arrive from Fredericksburgh. It is hoped all of his way of thinking will take warning from his death—The caution is unnecessary to the Brave, who are stimulated by those noble principles of Honor and Courage. He is also to acquaint them with the Sentence of the General Court Martial, with regard to Thomas and Campbell.
